        Case 3:18-cv-00177-VAB Document 108 Filed 01/18/19 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

MEHDI BELGADA, HORMOZ                      :
AKHUNDZADEH, and DANIEL                    :   CIVIL ACTION NO.:
DZIEKAN, individually and on               :
behalf of all other similarly situated     :   3:18-cv-00177
individuals,                               :
                 Plaintiffs                :
                                           :
v.                                         :
                                           :
HY’S LIVERY SERVICE, INC.,                 :
ROBERT LEVINE, MATTHEW                     :
LEVINE, and SHELLEY LEVINE,                :   JANUARY 18, 2019
              Defendants                   :

                PLAINTIFFS’ MOTION FOR VOLUNTARY DISMISSAL

       In accordance with F.R.C.P. 41(a)(2), named Plaintiffs Mehdi Belgada, Hormoz

Akhundzadeh and Daniel Dzieken (“Plaintiffs”) hereby move the Court for dismissal of

their FLSA claims against the Defendants Hy’s Livery Service, Inc, Robert Levine,

Matthew Levine, and Shelley Levine (“Defendants”), and any remaining claims for lack

of supplemental jurisdiction without prejudice to refiling. In support of this motion, the

Plaintiffs represent as follows:

       1. Plaintiffs in this matter filed a two-count complaint on January 31, 2018,

          alleging violations of the FLSA, and state claims under the Connecticut Wage

          Act [Doc. 1].

       2. Defendants filed an Answer on April 13, 2018 [Doc. 25]. In their Answer,

          Defendants did not specifically reference the taxicab exemption.

       3. On or September 19, 2018, the Second Circuit issued the decision Munoz

          Gonzalez v. D.L.C Limousine Serv., 904 F.3d 208, 212 (2d Cir.), in which it

          for the first time interpreted the taxicab exemption.
 Case 3:18-cv-00177-VAB Document 108 Filed 01/18/19 Page 2 of 4



4. On November 27, 2018, Defendants filed a motion for summary judgment

   [Doc. 78], making several arguments, arguing for the first time the applicability

   of the taxicab exemption to FLSA claims.

5. The Court issued an Order on December 14, 2019 [Doc. 92 at 3], stating as

   follows:

      If there is no viable FLSA claim, then the remaining state law claims
      may no longer be appropriate for this Court’s review. See 28 U.S.C. §
      1368(c) (“The district courts may decline to exercise supplemental
      jurisdiction over a claim under subsection (a) [claims that form part of the
      same case or controversy as the claims within the court’s original
      jurisdiction] if . . . (3) the district court has dismissed all claims over which
      it has original jurisdiction.”); Catzin v. Thank You & Good Luck Corp., 899
      F.3d 77, 83 (2d Cir. 2018) (“Under this prong, in a great many cases, the
      evaluation will usually result in the dismissal of the state-law claims.”)
      (citing Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988)).

   [emphasis added].

6. The Court then limited remaining discovery to the taxicab exemption issue

   and amended the scheduling order as follows:

      The Court Grants Plaintiffs’ motion for an extension of time. Plaintiffs’
      time to respond to Defendants’ motion for summary judgment is extended
      to January 18, 2019.

7. After a conference held on January 10, 2019 [Doc. 102], Plaintiffs raised the

   issue of the scope of the present briefing before the Court. It was Plaintiffs’

   counsel’s understanding from this conference that the Court had limited the

   issues to be briefed by Plaintiffs to the taxicab exemption issue rather than all

   issues raised in Defendants’ motion for summary judgment. Defense counsel

   appeared to share this understanding: “The Court’s limitation of the issues to

   be briefed by Plaintiffs to the taxicab exemption issue—rather than all issues

   raised in Defendants’ Motion for Summary Judgment—should make it easier,



                                      2
 Case 3:18-cv-00177-VAB Document 108 Filed 01/18/19 Page 3 of 4



   not harder, for Plaintiffs to meet this deadline.” Defendants’ Memorandum in

   Opposition to Plaintiff’s Motion for Briefing Schedule Order [Doc. 105].

8. As such, Plaintiffs’ current deadline for response on the threshold taxicab

   exemption issue is January 18, 2019 [Doc. 92 at 5].

9. In light of the Court’s Order dated December 14, 2018 [Doc. 92], with the

   understanding that the Court is taking up the threshold issue of the FLSA

   taxicab exemption at this time, and will not be hearing argument on

   Connecticut State law claims at this time, Plaintiffs hereby request voluntary

   dismissal of the FLSA claims with prejudice and without costs to any party.

10. Should the Court grant Plaintiffs’ motion for voluntary dismissal of FLSA

   claims, thereby dismissing all claims over which the Court has original

   jurisdiction, Plaintiffs also request that state law claims under the Connecticut

   Wage Act be dismissed without prejudice to refiling in another forum

   consistent with the aforementioned authority cited by this Court.

                                          Plaintiffs,



                                  By:     /s/ Michael T. Petela______
                                          Michael T. Petela
                                          Fed Bar No.: ct28251
                                          The Hayber Law Firm, LLC
                                          900 Chapel Street, 11th Floor
                                          New Haven, CT 06510
                                          (203) 691-6491
                                          (860) 218-9555 facsimile
                                          mpetela@hayberlawfirm.com
                                          Attorney for the Plaintiffs




                                     3
        Case 3:18-cv-00177-VAB Document 108 Filed 01/18/19 Page 4 of 4



                              CERTIFICATION OF SERVICE

       I hereby certify that on this 18th day of January 2019, a copy of Plaintiffs’
Motion for Voluntary Dismissal was filed electronically [and service made by mail to
anyone unable to accept electronic filing]. Notice of this filing will be sent by email to all
parties by operation of the Court’s electronic filing system [or by mail for anyone unable
to accept electronic filing]. Parties may access this filing through the Court’s system.

                                           /s/ Michael T. Petela _____
                                           Michael T. Petela




                                              4
